IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00399-CR

PAUL CRANSTON STEELE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                              From the County Court
                                Falls County, Texas
                              Trial Court No. 12-09271


                            ABATEMENT ORDER


      On October 30, 2013, appellant, Paul Cranston Steele, was convicted of assault

causing bodily injury-family violence, a class A misdemeanor. See TEX. PENAL CODE

ANN. § 22.01(a)(1), (b) (West Supp. 2013). As a result of the conviction, the trial court

assessed punishment at confinement in the county jail for one year. Subsequently, on

November 13, 2013, appellant filed his notice of appeal in this Court. Because appellant

did not file a motion for new trial in the trial court, the appellate record was originally

due in this appeal on December 30, 2013. See TEX. R. APP. P. 35.2(a) (stating that the
appellate record must be filed in the appellate court within 60 days after the date “the

sentence is imposed or suspended in open court or the order appealed from is signed” if

a motion for new trial is not filed).1

        On January 23, 2014, the Clerk of this Court notified the court reporter, Jonette C.

Jackson, that the reporter’s record had not been filed. In response to this letter, Jackson

filed a motion for extension of time to file the reporter’s record. We granted Jackson’s

motion for extension of time and ordered that the reporter’s record be filed on March

26, 2014. Subsequently, on April 3, 2014, Jackson filed another motion for extension of

time to file the reporter’s record. In this motion, Jackson stated the following: “This

record will be completed by May 3, 2014.” Once again, we granted Jackson’s motion for

extension of time and ordered that the record be filed by May 5, 2014.

        Jackson did not file the reporter’s record by the May 5, 2014. Thereafter, on June

16, 2014, we sent Jackson another letter ordering her to contact this Court regarding this

matter within ten days. Jackson did not respond within ten days of our June 16, 2014

letter. However, on July 1, 2014, Jackson filed a third motion for extension of time to file

the reporter’s record. Though she offered no explanation for the need for the extension,

Jackson asserted in her July 1, 2014 motion that the “record will be completed by

August 1, 2014.”

        It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. Id. at R. 35.3(c). Further, this Court may enter any order

necessary to ensure the timely filing of the appellate record. Id. Accordingly, we deny

        1   The clerk’s record in this matter has been filed.

Steele v. State                                                                       Page 2
Jackson’s third motion for extension of time, abate this appeal, and order the trial court

to conduct a hearing as soon as practicable but not later than 14 days after the date of

this abatement order to determine: (1) the reasons why the reporter’s record is late; and

(2) a date certain by when the reporter’s record can be filed in a manner that does not

further delay the prosecution of this appeal or have the practical effect of depriving

appellant of his right of appeal.

        The trial court must order Jackson to file the record by the date determined.

Further, the trial court must inform Jackson of the consequences of failing to file the

record by a date determined and ordered. Those consequences include:

        (1) abating the proceeding again to the trial court for a contempt-of-court
            hearing;

        (2) imposing a lump-sum monetary fine;

        (3) imposing a daily fine for each day the record is late beyond the date
            previously determined by the trial court; and

        (4) confinement in jail until the record is completed.

        The trial court shall require the hearing to be transcribed.       To the extent

necessary or pertinent to obtaining compliance with the rules regarding preparation of

the reporter’s record, the trial court must: (1) prepare findings of fact and conclusions

of law addressing the above issues; (2) require the preparation of a supplemental clerk's

record containing its findings of fact and conclusions of law and all orders it may issue

as a result of its hearing in the matter; and (3) require the preparation of a reporter's

record transcribing the evidence and arguments presented at the aforementioned




Steele v. State                                                                     Page 3
hearing. Additionally, the trial court’s findings and orders must be provided to the trial

court clerk within 7 days from the date of the hearing.

        The trial court clerk is ORDERED to prepare and file a supplemental clerk’s

record containing the written findings and orders of the trial court in this Court within

14 days from the date of the hearing. Further, the trial court’s official reporter is

ORDERED to prepare and file with the Clerk of this Court a record of the hearing held,

within 14 days from the date of the hearing.




                                                          PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed July 3, 2014
Do not publish
[CR25]




Steele v. State                                                                     Page 4